UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4838
TYUANE KANYATTE FOY,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-175)

                      Submitted: January 31, 2003

                      Decided: February 14, 2003

       Before LUTTIG and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Sofie Wonderly Hosford, HOSFORD & HOSFORD, P.L.L.C., Wil-
mington, North Carolina, for Appellant. Anna Mills Wagoner, United
States Attorney, Robert A. J. Lang, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.
2                        UNITED STATES v. FOY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Tyuane Kanyatte Foy appeals his conviction and 120-month sen-
tence following a jury trial on a single count of being a felon in pos-
session of a firearm in violation of 18 U.S.C. § 922(g)(1) (2000). Foy
was arrested following a car chase in which the rear passenger dis-
carded a nylon bag containing a firearm. On appeal, Foy claims the
district court improperly denied his motions for acquittal as the
United States failed to adduce sufficient evidence to prove he had
actual or constructive possession of that firearm. For the reasons that
follow, we affirm his conviction.

   This Court reviews a district court’s denial of a motion for judg-
ment of acquittal de novo to ascertain whether the evidence is suffi-
cient for any rational trier of fact to find the essential elements of the
crime beyond a reasonable doubt in the light most favorable to the
Government. United States v. Romer, 148 F.3d 359, 364 (4th Cir.
1998). In reviewing the sufficiency of the evidence, this court does
not weigh the sufficiency of the evidence or assess the credibility of
witnesses and must assume the jury resolved all contradictions in
favor of the Government. Id.

   With these standards in mind, we conclude there was sufficient evi-
dence for the jury to find beyond a reasonable doubt that Foy pos-
sessed the firearm in question. Testimony at trial indicated Foy,
wearing a jacket with white sleeves, was seated behind the driver of
the car both before and after the chase and that an arm in a white
sleeve discarded the bag from the rear window on the driver’s side.
We find this circumstantial evidence sufficient to support the jury’s
finding that Foy possessed the firearm. See United States v. Schocket,
753 F.2d 336, 340 (4th Cir. 1985) (discussing possession of narcot-
ics).
                       UNITED STATES v. FOY                       3
   Accordingly, we affirm Foy’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED